t c no united_states tax_court cathy marie lantz petitioner v commissioner of internal revenue respondent docket no filed date p sought relief under sec_6015 i r c from joint income_tax_liability for r denied relief on the basis that p did not request relief within years of r’s first collection action consequently r did not reach the substantive issues of the claim both parties argue the validity of sec_1_6015-5 income_tax regs which applies the 2-year limitations_period to sec_6015 i r c held sec_1_6015-5 income_tax regs is an invalid interpretation of sec_6015 i r c and further proceedings are required to determine the validity of p’s claim for relief paul m kohlhoff and robert b nadler for petitioner timothy s sinnott for respondent opinion goeke judge petitioner brought this case under section seeking review of respondent’s denial of relief from joint income_tax_liability for respondent denied relief solely because petitioner did not request relief from joint tax_liability within years of the time respondent took a collection action against petitioner for the joint tax_liability both parties have argued the validity of sec_1_6015-5 income_tax regs which provides a 2-year limitations_period after a collection action for request for relief under sec_6015 for the reasons explained herein we find the regulation to be inconsistent with and to be an impermissible interpretation of the statute background at the time the petition was filed petitioner resided in indiana during petitioner was married to dr richard m chentnik a dentist petitioner did not work outside the home in petitioner and dr chentnik timely filed a joint form_1040 u s individual_income_tax_return for the tax_year the return reflected tax of dollar_figure and an estimated_tax penalty 1unless otherwise indicated all section references are to the internal_revenue_code of dollar_figure included with the return was a payment of dollar_figure resulting in a credit of dollar_figure which was transferred to a form_941 employer’s quarterly federal tax_return of dr chentnik for dr chentnik was arrested on date and subsequently convicted of medicare fraud as a result of the conviction he was sentenced to federal prison and incarcerated in terre haute indiana he was incarcerated throughout and was released from prison to a halfway house in date in the summer of petitioner moved to logansport indiana where she resided throughout as a result of the medicare fraud respondent determined that the joint income_tax_liability for was understated when no petition was filed after the issuance of a notice_of_deficiency respondent assessed the following amounts against petitioner and dr chentnik on date item income_tax amount dollar_figure sec_6662 penalty big_number interest big_number another result of dr chentnik’s medicare fraud was the seizure of his assets in date by u s marshals as a result of the seizure the u s marshals service transmitted a check in the amount of dollar_figure to the center for medicare and medicaid services in date on date respondent issued separate letters to petitioner and dr chentnik at the logansport address advising them that respondent was proposing a levy action to collect their joint income_tax_liability for respondent considers the letter to petitioner to be a collection action and we agree these letters conformed with the notice requirements of sec_6330 although dr chentnik was in prison he advised petitioner that he would communicate with respondent regarding these notices which he did as a result of dr chentnik’s communications with respondent’s appeals_office on date two notices of determination were issued solely to dr chentnik in these notices of determination the appeals_office determined that the joint account of petitioner and dr chentnik should be moved into currently noncollectible status because the taxpayer’s financial condition reflects that the account is noncollectible at this time therefore serving a levy would cause undue_hardship for the taxpayer at this time in his correspondence with the appeals_office dr chentnik advised that the appeals officer should communicate with him directly and he requested a form to seek relief for petitioner he characterized petitioner as the innocent spouse in his correspondence with respondent dr chentnik died in a halfway house in date petitioner relied upon dr chentnik to resolve the income_tax issue and took no independent action regarding the collection letters from respondent until her income_tax overpayment for was applied against the tax_liability after communicating with representatives from the internal_revenue_service irs petitioner filed form_8857 request for innocent spouse relief on date petitioner dated the form_8857 date in date respondent notified petitioner that relief for the year was not needed because she did not file a joint_return for that year on date respondent issued a preliminary determination denying petitioner relief for because her claim was filed more than years after the first collection action taken against her petitioner protested this determination and her claim was assigned to an appeals officer the appeals officer determined that petitioner is not entitled to relief under sec_6015 because she did not file a claim within years of the first collection activity because respondent denied petitioner’s claim as untimely the substantive merits of her claim were never addressed respondent issued a notice_of_determination denying petitioner’s claim for relief on date petitioner then timely filed a petition in this court discussion joint liability in general taxpayers filing joint federal_income_tax returns are each responsible for the accuracy of their return and are jointly and severally liable for the entire tax_liability due for the year of the return sec_6013 in certain circumstances however a spouse may obtain relief from joint_and_several_liability by satisfying the requirements of sec_6015 sec_6015 provides that a spouse who made a joint_return may elect to seek relief from joint_and_several_liability under sec_6015 dealing with relief from liability for an understatement_of_tax with respect to a joint_return sec_6015 provides that a spouse who is eligible to do so may elect to limit that spouse’s liability for any deficiency with respect to a joint_return under sec_6015 relief from joint_and_several_liability under sec_6015 and or c is available only with respect to a deficiency for the year for which relief is sought sec_6015 and c also to qualify for relief under sec_6015 or c the requesting spouse must make an election not later than years after the commissioner has begun a collection action sec_6015 and c b if relief is not available under either sec_6015 or c an individual may seek equitable relief under sec_6015 which we find is the basis of petitioner’s claim petitioner’s request for relief was submitted to respondent over years after the date collection action and sec_6015 and c is unavailable to her sec_6015 does not impose the 2-year limitations_period however a 2-year limitations_period for requesting relief under sec_6015 was included in notice_98_61 sec_3 1998_2_cb_756 and subsequently in revproc_2000_15 2000_1_cb_447 revproc_2003_61 2003_2_cb_296 and sec_1_6015-5 income_tax regs rulemaking under sec_6015 revproc_2000_15 supra was published on date to provide guidance for taxpayers seeking relief from federal tax_liability under sec_6015 revproc_2000_15 sec_4 c b pincite sets forth seven general requirements that must be satisfied for any request for equitable relief under sec_6015 to be considered by the commissioner the requesting spouse filed a joint_return for the year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the application_for relief is no later than years after the date of the commissioner’s first collection activity after date except where an exception applies the liability remains unpaid no assets were transferred between spouses as part of a fraudulent scheme no disqualified assets were transferred to the requesting spouse by the nonrequesting spouse and the requesting spouse did not file the return with fraudulent intent revproc_2003_61 supra published on date adds the threshold requirement that absent enumerated exceptions the liability from which relief is sought must be attributable to an item of the nonrequesting spouse revproc_2003_61 supra omits requirement no of revproc_2000_15 supra from its list of threshold requirements revises the knowledge or reason to know factor for determining whether to grant equitable relief and broadens the availability of refunds if equitable relief is granted under sec_6015 sec_1_6015-0 through income_tax regs were published on date effective date pursuant to a mandate from congress to promulgate regulations pertaining to sec_6015 in general under sec_6015 and procedures concerning requests for equitable relief under sec_6015 in particular sec_1_6015-4 income_tax regs states that the irs has discretion to grant equitable relief from joint_and_several_liability when considering all of the facts and circumstances it would be inequitable to hold the requesting spouse jointly and severally liable sec_1_6015-4 income_tax regs refers taxpayers to revproc_2000_15 supra for 2rev proc 2000_1_cb_447 was superseded by revproc_2003_61 2003_2_cb_296 guidance concerning the criteria to be used in determining whether it is inequitable to hold the requesting spouse jointly and severally liable under sec_6015 sec_1_6015-5 income_tax regs sets forth the time and manner for requesting relief and limits the time for requesting relief under sec_6015 to years from the first collection activity against the requesting spouse after date in the same manner as the statutory restrictions on sec_6015 and c in connection with the promulgation of the regulation a notice of proposed rulemaking and public hearing was issued on date fed reg and a public hearing was held on date subsequently a treasury_decision was issued promulgating the final regulation--t d 2002_2_cb_294 prior tax_court cases respondent asserts that this court has previously accepted the 2-year period imposed on requests for relief under sec_6015 citing 121_tc_290 and 123_tc_314 in campbell we determined that an offset of a subsequent year overpayment to the joint liability in question was a collection activity initiating the 2-year period set forth in revproc_2000_15 sec_5 c b pincite the taxpayer did not raise the permissibility of imposing a limitations_period for requests for relief under sec_6015 the sole issue before the court was whether the application of the overpayment constituted a collection action campbell v commissioner supra pincite in mcgee v commissioner supra we held that the commissioner’s failure to include an explanation of the taxpayer’s rights under sec_6015 in the notice of the application of a subsequent year overpayment to the joint liability in question was a violation of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_770 and accordingly it was inequitable and an abuse_of_discretion for the commissioner to apply the 2-year limitations_period of revproc_2000_15 supra we specifically stated in mcgee v commissioner supra pincite n that we did not reach the question raised by the taxpayer as to whether it was inappropriate to have a strict limitations_period apply to sec_6015 the court has not yet addressed the issue of whether the imposition of the 2-year limitations_period in sec_1 b income_tax regs is valid see campbell v commissioner supra mcgee v commissioner supra nelson v commissioner tcmemo_2005_9 durham v commissioner tcmemo_2004_184 hall v commissioner tcmemo_2004_170 standard of review we need not revisit whether the proper standard of review of the commissioner’s regulations is the standard of natl muffler dealers association inc v united_states 440_us_472 or the standard set forth in 467_us_837 insofar as there may be a difference between them see 515_f3d_162 3d cir vacating and remanding 126_tc_96 following 54_tc_742 affd 445_f2d_985 10th cir we apply the law of the court_of_appeals to which an appeal in the case would normally lie sec_1_6015-5 income_tax regs was issued under both a general grant of authority under sec_7805 and a specific grant of authority under sec_6015 t d 2002_2_cb_294 the u s court_of_appeals for the seventh circuit has held that regulations issued under general or specific authority of the irs to promulgate necessary rules are entitled to chevron_deference 142_f3d_973 7th cir see also 548_f3d_549 7th cir reviewing a general authority tax regulation under chevron 438_f3d_739 7th cir reviewing a regulation issued pursuant to an express delegation of authority under chevron affg 118_tc_299 accordingly we will follow the chevron standard in this analysis in chevron u s a inc v natural res def council inc supra pincite the supreme court created a two-prong test if congress has directly spoken to the precise question at issue we give effect to the unambiguously expressed intent of congress if the statute is ambiguous then we continue to the second prong if the statute is ambiguous with respect to the specific issue we determine whether the regulation is a permissible construction of the statute see also bankers life cas co v united_states supra pincite whether congress has spoken on the issue respondent argues that sec_1_6015-5 income_tax regs passes the first prong of chevron because sec_6015 is silent with respect to the period of limitations for seeking 3respondent argues in the alternative that revproc_2003_ supra is entitled to skidmore deference because congress specifically directed the secretary to prescribe procedures pertaining to requests for equitable relief under sec_6015 see 323_us_134 we find the appropriate test to be that of chevron not skidmore see 467_us_837 therefore our prior discussion is dispositive 4the court_of_appeals for the seventh circuit has interpreted the second prong of the chevron test as a question of the reasonableness of the regulation 142_f3d_973 7th cir however we find that sec_1_6015-5 income_tax regs is neither a permissible construction of the statute nor a reasonable regulation and our analysis is the same under either standard relief consequently respondent maintains that promulgating a regulation that prescribes a period of limitations is a permissible exercise of the authority delegated to the secretary sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability while it is clear that sec_6015 does not set forth a period of limitations we disagree that the statute is silent as to whether a period of limitations applies to subsection f the first prong of chevron requires the court to employ the traditional tools of statutory construction to try to determine the intent of congress nlrb v united food commercial workers union local 484_us_112 ins v cardoza- fonseca 480_us_421 it is a central tenet of statutory construction that when interpreting any one provision of a statute the entire statute must be considered fla country clubs inc v commissioner 122_tc_73 affd 404_f3d_1291 11th cir see also 523_us_26 accordingly we must consider the significance of the omission of a deadline for requesting relief in sec_6015 in the light of sec_6015 as a whole to be eligible for relief under sec_6015 or c the statute explicitly provides that the requesting spouse must elect relief not later than the date that i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election sec_6015 and c b however there is no such limitation in sec_6015 ‘it is generally presumed that congress acts intentionally and purposely’ when it ‘includes particular language in one section of a statute but omits it in another’ 511_us_328 quoting 508_us_200 we find that by explicitly creating a 2-year limitation in subsections b and c but not subsection f congress has spoken by its audible silence because the regulation imposes a limitation that congress explicitly incorporated into subsections b and c but omitted from subsection f it fails the first prong of chevron furthermore under sec_6015 the equitable remedy is available only if relief is not available to such individual under subsection b or c that is by its very nature the equitable relief under subsection f is to be broader than relief under subsection b or c in order for subsection f relief to be more broadly available than under the 2-year filing rule_of subsections b e and c b a deadline under subsection f would need to be longer than years clearly the timing of the request for relief is not the only possible element by which subsection f relief would be broader than that of subsection b or c for example the individual might have signed the return knowing of the understatement and thus falling afoul of subsection b c but might have been a victim of spousal abuse so that it could be inequitable to hold that individual liable an equitable remedy that had a 2-year bar but allowed relief to the abused spouse would be more liberal than subsection b despite the time limit accordingly a congress intending broader relief under subsection f might be nonetheless content with the same timing rule as for subsections b and c however the congress that enacted sec_6015 made it clear on the face of the statute that one difference between subsection f and subsections b and c was the time for requesting relief because it established a 2-year deadline in subsections b and c and imposed no deadline in subsection f in fact the timing distinction is one of the only three differences between subsections b and f that are explicit in the statute had congress intended a 2-year period of limitations for equitable relief then of course it could have easily included in subsection f what it included in subsections b and c however congress imposed no deadline yet the secretary prescribed a period of limitations identical to the limitations congress imposed under sec_6015 and c while subsection f demonstrates a clear congressional attempt to address inequitable situations not addressed by subsections b and c apart from the absence of a time limit the statute does not define those situations rather congress provides that the secretary consider all the facts and circumstances and determine whether equitable relief is appropriate congress also provided jurisdiction to this court to determine whether the taxpayer is entitled to relief under sec_6015 tax relief and health care act of trhca publaw_109_432 div c sec_408 120_stat_3061 under sec_1_6015-5 income_tax regs the secretary must deny sec_5the three conditions that are present in sec_6015 but are absent from sec_6015 are the requirement in sec_6015 that there be an understatement_of_tax the requirement in sec_6015 that the individual did not know of the understatement and the requirement of sec_6015 that the election be filed within years of collection activity sec_1_6015-5 income_tax regs treats only the third of these requirements the 2-year limitation as a condition that should also be imposed on sec_6015 while revproc_2003_61 supra treats the second condition the individual’s lack of knowledge as a factor to be considered when determining whether relief should be granted under sec_6015 it is not a threshold or determinative factor f relief where the individual seeking relief failed to meet a 2-year time limit without considering circumstances such as abuse intimidation or misrepresentation which might have contributed to or caused the request for relief to be delayed we do not believe that congress intended the circumvention of the analysis required by sec_6015 that results from the restrictions of sec_1_6015-5 income_tax regs in subsection f congress designed a general remedy to meet inequitable situations not specifically addressed in subsections b and c the general nature of the remedy in subsection f implies an intent to address difficult marital circumstances too subject_to variation for more specificity the secretary’s adoption of the very timing rule that congress had imposed on subsections b and c but had specifically omitted from subsection f runs directly contrary to the nature of the relief provided by congress however for the sake of argument we consider whether sec_1_6015-5 income_tax regs is a permissible construction of the statute in the event that the absence of a 6the legislative_history mirrored the statute the conferees intend that such authority be used where taking into account all the facts and circumstances it is inequitable to hold an individual liable for all or part of any unpaid tax or deficiency arising from a joint_return h conf rept pincite 1998_3_cb_747 year limitations_period in sec_6015 is construed as an ambiguity whether the 2-year limitations_period is permissible a congress’s intent in omitting a limitations_period for the same reasons we believe sec_1_6015-5 income_tax regs fails the first step of the chevron test we find that the regulation is impermissible because it is contrary to the intent of congress sec_6015 is a recognition that the circumstances of joint tax_liability can be complex and difficult such circumstances can lead to unfair results under sec_6013 that may not be remedied under sec_6015 or c therefore congress provided sec_6015 as a last resort to avoid potential harsh circumstances imposed upon one spouse in a joint_return situation and congress specifically omitted a temporal limitation on a request for equitable relief because the failure to comply with a 2-year limitations_period does not necessarily indicate that a taxpayer should not be eligible for equitable relief to deny a taxpayer relief under sec_6015 for failure to comply with a limitation rule that would also prevent the taxpayer from obtaining relief under sec_6015 or c is impermissible 7petitioner relied upon her spouse to address their joint tax problems this reliance initially appeared to result in a successful resolution and she took no further action after his death b contrasting timing rules under sec_66 sec_1_6015-5 income_tax regs reflects a one- size-fits-all approach for both traditional and equitable relief that the secretary did not employ when promulgating regulations under a companion statute-- sec_66 the different approach used in the regulations under sec_66 underscores the unreasonableness of the rule under consideration here sec_66 provides for the treatment of community_income in community_property states when the spouses do not file jointly this section amended in by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_801 allocates the income between the spouses and its subsection c embodying relief referred to as traditional relief creates exceptions where taking into account all facts and circumstances it is inequitable to follow the general rule--the same language that appears in sec_6015 at the time congress noted in legislative_history that the availability of such relief might take into account whether the defense was promptly raised an equitable relief provision was added to sec_66 by rra sec_3201 112_stat_739 in the same section of 8h rept part pincite as is noted below the congressional reference to acting promptly influenced treasury’s later drafting of the regulations however no regulations were promulgated under sec_66 until after the statute was amended in rra that enacted sec_6015 to the very end of sec_66 rra added this sentence under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either attributable to any item for which relief is not available under the preceding sentence the secretary may relieve such individual of such liability emphasis added the language emphasized above enacted in rra sec_3201 is identical to language added by rra sec_3201 112_stat_734 to the statute relevant here-- sec_6015 in the secretary proposed_regulations under sec_66 that included sec_1_66-4 proposed income_tax regs fed reg date entitled time period for filing a request for relief this proposed regulation had two relevant subdivisions the first was i specific relief and it included a 6-month cutoff provision and the second was ii equitable relief and it included no cutoff 9in the announcement of the proposed_regulations under sec_66 sec_67 fed reg date the secretary observed that the relief provided in sec_66 is analogous to the relief provision in sec_6015 and sec_6015 it explained that a requesting spouse seeking traditional relief from the operation of community_property law under sec_66 must request such relief no later than months before the statute_of_limitations on assessment of sec_6501 expires with regard to the nonrequesting spouse id pincite but that a spouse seeking equitable relief may seek relief on or after the date the return for such year is filed id at continued in the secretary announced the promulgation of the final regulations t d 2003_2_cb_601 and explained this timing difference by reference to the legislative_history one commentator suggested that the time limitations set forth in sec_1_66-4 for requesting relief under sec_66 are not supported by the language of sec_66 although the statute itself does not set forth time limitations on the filing of a request for relief the time limitations in the proposed_regulations are supported by the legislative_history of the traditional relief provision of sec_66 specifically the house report explaining traditional relief under sec_66 states that in making the determination as to relief the irs should consider among other things whether the defense was promptly raised so as to prevent the period of limitations from running on the other spouse h_r rep pt pincite thus the final regulations retain the time limitations set forth in the proposed_regulations in contrast sec_1 j ii sets forth timing requirements for requesting equitable relief that are broader than the requirements applicable to traditional relief because the legislative_history of the equitable relief provision does not contain similar timing requirements therefore a requesting spouse who does not meet the time limitations to request traditional relief may be eligible to request equitable relief emphasis added the secretary was thus alert to an arguably subtle distinction not even reflected in the language of sec_66 but only in its legislative_history thus informed by the legislative_history the secretary established by regulation a cutoff for requesting traditional relief under sec_66 because the legislative_history suggested a need for making such requests continued promptly so as to prevent the period of limitations from running on the other spouse but it made a distinction and declined to establish a deadline for requesting equitable relief because the legislative_history on the equitable relief provision in sec_66 was silent as to any timing issue while the secretary imposed a 2-year deadline on requesting equitable relief under sec_66 in revproc_2000_15 sec_4 and c b pincite and revproc_2003_61 sec_4 and c b pincite this deadline is four times as long as the 6-month deadline available for traditional relief under sec_66 for sec_6015 on the other hand one need not be so alert to note the distinction it appears not merely in legislative_history but in the words of the statute itself and the distinction is reflected not merely in one subtle adverb promptly but in explicit deadlines in sec_6015 and c and no deadline in sec_6015 however despite this patent distinction between the traditional and equitable relief provisions under sec_6015 the same department that had sensibly promulgated different regimes for traditional and equitable relief under sec_66 established without explanation one timing rule for all relief under sec_6015 whether traditional or equitable the secretary should have been no less alert to the timing distinctions explicit in sec_6015 than he was to the timing distinctions implicated by the word promptly in the legislative_history to sec_66 in implementing sec_6015 the secretary should have understood as he understood when sec_66 was under consideration that the statutory silence about deadlines in sec_6015 was meaningful and he should have inferred that the procedures to be prescribed under sec_6015 should not contain the same deadline that congress imposed in subsections b and c but declined to impose in subsection f in congress evidently intended that taxpayers have two kinds of remedies--traditional remedies sec_66 and sec_6015 and c with stricter deadlines and equitable remedies sec_66 flush language and f with looser procedures to be set up by the secretary as he did in the case of sec_1_66-4 income_tax regs but given the explicit congressional purpose it was not reasonable for the secretary to adopt for the equitable remedy of sec_6015 a deadline that was identical to and no looser than the 2-year deadline congress had enacted for the traditional remedy in sec_6015dollar_figure 10the parties both assert that a taxpayer seeking sec_6015 relief more than years after the initial collection continued c swallows holding ltd distinguished respondent argues that this case is analogous to 515_f3d_162 3d cir where the court found that the secretary was justified in promulgating a regulation that prescribed a filing deadline where the statute was ambiguous however because of the equitable test in sec_6015 and the statutory contrast between sec_6015 and c and sec_6015 this case is distinguishable from swallows holding ltd although both cases involved the imposition by regulation of a temporal limitation on filing the continued action cannot obtain an extension of time under sec_301_9100-3 proced admin regs we accept their mutual position in this case because in the light of respondent’s position any effort by petitioner to apply for relief under sec_301_9100-3 proced admin regs would be fruitless an agency’s interpretation of its own regulation is entitled to controlling weight unless it is plainly erroneous or inconsistent with the regulation 325_us_410 philips petroleum co v commissioner 101_tc_78 affd without published opinion 70_f3d_1282 10th cir in addition the complex procedures required for requesting an extension under sec_301_9100-3 proced admin regs would for many or most claimants under sec_6015 be daunting to the point of impracticability to request an extension a taxpayer would have to file affidavits and information as required by sec_301_9100-3 through proced admin regs and pursuant to sec_301_9100-3 proced admin regs would have to meet the requirements of revproc_2007_1 2007_1_cb_1 for ruling requests those requirements include making the payment of a dollar_figure user_fee and providing the information requested in the items of information requested in revproc_2007_1 sec we agree that an extension under sec_301_9100-3 proced admin regs is not available-- either legally or practically--to a sec_6015 claimant similarity ends there and the statutory framework is completely different regarding the nature of the relief afforded swallows holdings ltd addressed sec_1_882-4 income_tax regs which was promulgated pursuant to sec_882 and prescribes the manner in which a return should be filed that regulation sets forth an 18-month filing deadline for foreign businesses claiming deductions against income from business activities conducted in the united_states the court_of_appeals for the third circuit held that prescribing a filing deadline was appropriate respondent argues that the instant case is analogous to that situation however sec_882 sets forth a rule regarding the allowance of deductions and credits not a test for inequity from which a 2-year limit was specifically omitted in contrast to the related preceding subsections of the statute d a better analogy the bureau of prisons regulatory cases we find the present regulatory controversy to be analogous to those in several appellate cases involving the conflict between the bureau of prisons bop regulations codified pincite c f_r sections dollar_figure and dollar_figure and the congressional intent articulation in u s c section b see 477_f3d_1160 10th cir 455_f3d_71 2d cir 442_f3d_1088 8th cir 432_f3d_235 3d cir the controversy in those cases involved the eligibility of prisoners for community correctional center ccc placement title c f_r section a provides that the bop will designate inmates to community confinement only during the last ten percent of the prison sentence being served not to exceed six months the bop identified u s c section b as authorizing this categorical exercise of discretion and viewed the promulgation of a categorical rule as permissible under 531_us_230 the courts of appeals in the cases cited above found the bop regulations invalid under 467_us_837 the court_of_appeals for the third circuit explained in woodall v fed bureau of prisons supra pincite we are faced with a statute providing that the bop must consider several factors in ccc placement and a regulation providing that the agency may not consider those factors in full the conflict between the regulations and the statute seems unavoidable while u s c section b like sec_6015 uses the discretionary term may with respect to the bop’s authority to select the place of imprisonment the courts cited above u s c sec b provides b place of imprisonment --the bureau of prisons shall designate the place of the prisoner’s imprisonment the bureau may designate any available penal or correctional facility that meets minimum standards of health and habitability established by the bureau whether maintained by the federal government or continued found that this does not give the bop discretion to decline to consider certain factors before making that decision as the court_of_appeals in woodall v fed bureau of prisons supra pincite explains the government argues that the use of the word may at the beginning of b rather than shall is determinative in proving that consideration of the factors is essentially optional we believe that this narrow reading ignores the context of the statute see 508_us_129 113_sct_1993 124_led_44 noting the fundamental principle of statutory construction that the meaning of a word cannot be determined in isolation but must be drawn from the context in which it is used a commonsense reading of the text-- especially when combined with the legislative history-- makes clear that the bop is required to consider each factor may refers to the ability of the bop to make ultimate placement designations not to the factors the word may is a full fifty words away from the considerations and its effect is separated from the factors with a comma emphasis added we find sec_1_6015-5 income_tax regs to be a similar attempt to limit factors for consideration in making the mandated determination under sec_6015 in a way that is contrary to the intent of congress the regulation would enable the secretary to avoid consideration of all the facts and circumstances in sec_6015 cases by imposing a 2-year period of limitations the same period of limitations that continued otherwise and whether within or without the judicial district in which the person was convicted that the bureau determines to be appropriate and suitable considering-- five specific factors emphasis added congress specifically applied to sec_6015 and c but omitted from subsection f dollar_figure however a commonsense reading of sec_6015 is that the secretary has discretion to grant relief under sec_6015 but may not shirk his duty to consider the facts and circumstances of a taxpayer’s case by imposing a rule that congress intended to apply only to subsections b and c see also 128_tc_113 finding that where the commissioner is required to exercise discretion the commissioner may not avoid this responsibility by imposing a universal rule that is contrary to the intent of congress congress’s intent that the secretary not have unfettered discretion in applying sec_6015 is evidenced by its reinstatement of the court’s jurisdiction to review the secretary’s determinations in nondeficiency cases under sec_6015 in the court_of_appeals for the ninth circuit overturned a decision of this court and held that the tax_court does not have jurisdiction to review the secretary’s denial of relief under sec_6015 in a case where no deficiency has been asserted 439_f3d_1009 9th cir revg 118_tc_494 and vacating 122_tc_32 sec_6015 requires the secretary to take into account all the facts and circumstances in deciding whether to grant equitable relief however we do not decide at this time whether a period of limitations that was longer than years would run afoul of this requirement soon after the court_of_appeals for the eighth circuit took the same position 446_f3d_785 8th cir affg in part and vacating tcmemo_2004_93 accordingly the court reversed its prior position and issued 127_tc_7 construing sec_6015 as not giving the court jurisdiction over nondeficiency petitions filed under sec_6015 in response in the trhca div c sec_408 congress reinstated our jurisdiction to review the commissioner’s determinations under sec_6015 where no deficiency has been asserted while a taxpayer’s delay in applying for relief under sec_6015 is a factor to be considered in applying the all the facts_and_circumstances_test of sec_6015 the secretary must be reasonable when creating restrictions that categorically exclude taxpayers from relief for example in revproc_2003_61 supra the secretary imposes a requirement that the requesting spouse must not have transferred property to the nonrequesting spouse as part of fraudulent scheme by the spouses in order to be eligible for relief under sec_6015 however unlike restrictions that exclude taxpayers who request relief after engaging in fraudulent activities whether a taxpayer requests relief within years of the irs’ first collection activity does not necessarily indicate whether it would be equitable to grant the taxpayer relief while we need not decide today whether any temporal limitation would be appropriate it is clear from the omission of a 2-year limitations_period in sec_6015 that such a 2-year limitations_period is impermissible e no tacit congressional approval finally respondent argues that under 65_tc_715 regulations and interpretations by the secretary that have continued without substantial change applying to unamended or substantially reenacted statutes are deemed to have received congressional approval and have the effect of law respondent argues that the fact that congress has amended sec_6015 twice since the secretary first imposed the 2-year limitations_period shows that congress has tacitly approved of the limitation see consolidated appropriations act publaw_106_554 app g sec stat 2763a-640 trhca div c sec_408 while we agree with this general_rule we do not believe it applies here first the regulations in hanover and the cases cited therein had been in place for at least years sometimes as long a sec_39 years hanover ins co v commissioner supra pincite see also 389_us_299 ndollar_figure 383_us_272 nn 305_us_79 furthermore regarding the regulations or interpretations at issue in hanover and correll there was evidence that congress had considered and rejected arguments against them see united_states v correll supra pincite ndollar_figure congress heard pleas for a change in the disputed rule but did not make the requested change h conf rept vol ii at ii-357 1986_3_cb_1 explicitly citing the regulation disputed in hanover while years may be long enough to treat congress’ inaction as tacit approval in some cases such as where congress is clearly aware of the disputed regulation and amends a portion of the related statute without superseding the regulation the commissioner has provided the court with no indication that the application of the 2-year limitations_period has been brought to congress’ attention or that congress has considered whether the limitations_period is valid it was not until that the court first upheld the commissioner’s disallowance of relief under sec_6015 because of the 2-year limitations_period 121_tc_290 and the court has done so on only two other occasions durham v commissioner tcmemo_2004_184 hall v commissioner tcmemo_2004_170 in each case the requesting spouse appeared pro_se failed to challenge the validity of the regulation or may not have been aware that it existed and did not appeal the court’s decision in durham we noted that the court was not expressing an opinion on the validity of the rule and the taxpayer would not have been entitled to relief even if she had satisfied the 2-year limitations_period in hall we did not discuss the validity of the 2-year limitations_period this situation is far different from the situation that prompted congress to amend sec_6015 in as discussed above before congress amended sec_6015 to give the court jurisdiction to review denial of relief under sec_6015 the court_of_appeals for the ninth circuit overturned a decision of this court on the issue and this court subsequently reversed its prior position commissioner v ewing supra billings v commissioner supra the trhca was enacted less than a year after the court_of_appeals held that the court did not have jurisdiction in such cases and there is no evidence that the year limitations_period in sec_1_6015-5 income_tax regs had been brought to congress’ attention it seems that before petitioner raised the issue in this case this rule was given very little attention in any forum accordingly we do not believe that congress’ failure to overturn sec_1 b income_tax regs amounts to a tacit approval of the year limitations_period conclusion accordingly we hold that sec_1_6015-5 income_tax regs is an invalid interpretation of sec_6015 and respondent abused his discretion by failing to consider all facts and circumstances in petitioner’s case further proceedings will be needed to fully determine petitioner’s tax_liability on the basis of the foregoing an appropriate order will be issued reviewed by the court colvin cohen wells foley vasquez marvel haines wherry kroupa gustafson and paris jj agree with this majority opinion gale j dissents halpern j dissenting although i join the dissenting opinion of judges thornton and holmes i write separately to furnish what i believe to be another significant reason for rejecting the majority’s conclusion that sec_1_6015-5 income_tax regs is an impermissible interpretation of sec_6015 and therefore invalid the 2-year period of limitations on requests for equitable relief under sec_6015 promulgated in sec_1 b income_tax regs is not the absolute temporal bar to relief that the majority assumes it to be sec_301 c proced admin regs gives the commissioner discretion to grant a reasonable extension of time under the rules set forth in to make a regulatory election relief pursuant to sec_301_9100-3 proced admin regs requests for relief will be granted provided the taxpayer is able to establish that he or she acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conditions which petitioner presumably is able to satisfy the term election is broadly defined to include an application_for relief in respect of tax sec_301_9100-1 proced admin regs the majority in note of its opinion accepts the mutual position of the parties that relief is unavailable to extend the 2-year period of limitations under sec_1 b income_tax regs because in the light of respondent’s position to that effect any effort by petitioner to apply for relief would be fruitless in support of that position the majority cites 325_us_410 and 101_tc_78 affd without published opinion 70_f3d_1282 10th cir for the proposition that an agency’s interpretation of its own regulation is entitled to controlling weight unless it is plainly erroneous or inconsistent with the regulation the majority overlooks the fact that in both of those cases deference was afforded to agency interpretations issued in the form of published guidance in seminole rock a bulletin issued contemporaneously with the regulation and in phillips petroleum a published irs notice here respondent’s position is no more than a litigating position that in my view is without merit or in the language of bowles v seminole rock sand co supra pincite plainly erroneous and inconsistent with the regulation which would cause its rejection in any event nor do i agree with the majority’s conclusion also in note that the procedures for requesting relief are so burdensome as to make that relief practically unavailable to putative innocent spouses sec_301_9100-3 proced admin regs imposes a not unreasonable requirement that the individual seeking relief under sec_6015 submit a statement albeit in affidavit form and under penalties of perjury demonstrating that he or she acted reasonably and in good_faith in failing to meet the regulatory deadline and many if not most of the requirements for third-party affidavits and additional information set forth in sec_301_9100-3 and proced admin regs are of doubtful application to putative innocent spouses and although it is true that a request for relief is treated as a request for a letter_ruling see sec_301_9100-3 proced admin regs and a request for a letter_ruling generally must be accompanied by a great deal of information and documentary support see revproc_2009_1 sec 2009_1_irb_1 much of the required information and documentation is not germane to requests for innocent spouse relief under sec_6015 and substantial compliance with the need to furnish the balance of the required information and documentation will probably suffice see 360_f3d_681 7th cir thornton and holmes jj dissenting we agree with our colleagues that chevron is the test we have to apply but respectfully disagree with their conclusion that the 2-year limitations_period in sec_1_6015-5 income_tax regs is invalid under either chevron step or step i chevron step chevron’s step asks whether congress has directly spoken to the precise question at issue 467_us_837 the majority hears audible silence in the absence from sec_6015 of the expressly stated 2-year deadlines of subsections b and c majority op p from this it concludes that congress has foreclosed a 2-year and possibly any deadline for subsection f relief the majority likewise hears a whisper from the provision of sec_6015 that the secretary may grant equitable relief to a spouse under subsection f only if relief is not available to such individual under subsection b or c ’ see majority op p from this it similarly reasons that subsection f relief must be broader than relief under subsection b or c and since subsection b and c relief requires meeting a 2-year deadline making subsection f relief broader requires that requests for subsection f relief not be subject_to the same deadline majority op pp the majority does later admit though that the timing of the request for relief is not the only possible element by which subsection f relief would be broader than that of subsection b or c majority op p we agree with the majority that the precise question in this case is whether the secretary can impose a 2-year limit on requests for relief under sec_6015 and we agree that the answer to this question depends on a close reading of the code but we disagree that the express time limits of subsections b and c denote or even imply that there can be no time limits in subsection f for congressional silence may simply be ambiguous see 530_us_363 the state’s inference of congressional intent is unwarranted here therefore simply because the silence of congress is ambiguous 501_us_129 an inference drawn from congressional silence certainly cannot be credited when it is contrary to all other textual and contextual evidence of congressional intent subsection f differs markedly from subsections b and c in giving the secretary discretion to grant relief where there is an underpayment_of_tax ie where the joint_return shows tax due that is not paid with the return when added to the code in sec_6015 was new and important and affected a lot of cases since innocent spouse relief before sec_6015 was limited to understatements ie where the joint_return shows less tax due than is owed see 114_tc_276 we think this suggests that it is the secretary’s discretion and not the dilatory applicant’s ability to request relief that subsection f makes broad consistent with this view subsections b and c are mandatory subsections-if a taxpayer meets their requirements the secretary has to grant relief sec_6015 in contrast is a permissive section--if a taxpayer follows the prescribed procedures the secretary may relieve such individual of such liability this distinction is important in understanding the majority’s discussion majority op pp of the bureau of prisons cases it relies on the second third eighth and tenth circuits’ invalidation of c f_r secs dollar_figure and regulations that categorically denied some prisoners the chance to serve their entire sentences in halfway houses the problem these cases identified was u s c sec b which gave the bop discretion over where to house inmates but required the agency to consider at least five listed factors all these circuit courts concluded that the bop regulations categorically removed the agency’s ability to consider these five listed 1we discuss congress’s intent in adding sec_6015 in greater detail in our analysis of chevron step infra p 2see 477_f3d_1160 10th cir 455_f3d_71 2d cir 442_f3d_1088 8th cir 432_f3d_235 3d cir factors for at least some individual prisoners that meant the challenged regulations stumbled on chevron step but where is the similar mandatory consideration of any factor in the section of the code we are looking at sec_6015 does not provide that if taking into account all the facts and circumstances the secretary shall relieve such individual of such liability it provides that if taking into account all the facts and circumstances the secretary may relieve such individual of such liability emphasis added the distinction is an important one and it is the distinction at the heart of the supreme court’s decision in 531_us_230 -- the decision that though mentioned briefly in the opinion majority op p 26--is much more similar to our case than the halfway-house cases on which the majority relies lopez involved a different statute u s c sec e b providing that the prison time for an inmate convicted of a nonviolent crime may be reduced by the bureau of prisons the bop issued a regulation that categorically excluded prisoners who had possessed a firearm in connection with their crime and an affected prisoner sued to invalidate the regulation arguing that the statutory definition of a class of eligible inmates necessarily invalidated additional exclusions by regulation--he wanted case-by-case consideration lopez v davis supra pincite the court rejected his argument in the absence of express statutory language the agency may exclude inmates either categorically or on a case-by-case basis subject of course to its obligation to interpret the statute reasonably id pincite the court held that even if a statutory scheme requires individualized determinations which this scheme does not the decisionmaker has the authority to rely on rulemaking to resolve certain issues of general applicability unless congress clearly expresses an intent to withhold that authority id pincite quoting am hosp association v nlrb 499_us_606 there is no withholding of such authority here--in contrast to the specific factors congress told the secretary to consider in deciding applications for relief under sec_6015 and c it left relief under sec_6015 to his discretion it chose to use may in sec_6015 to grant wider discretion to the secretary than it did in choosing shall in sec_6015 and c read sensibly sec_6015 gives the 3am hosp association v nlrb 499_us_606 decided whether the nlrb’s obligation to decide the appropriate size of the collective bargaining unit in each case u s c sec b meant that it had to exercise standardless discretion in each case the answer was no because t he principal instruments for regularizing the system of deciding ‘in each case’ are classifications rules principles and precedents sensible men could not refuse to use such instruments and a sensible congress would not expect them to id quoting davis administrative law text sec pincite 3d ed secretary the authority but not the duty to grant relief unavailable under sec_6015 and c and read in the context of delegations of authority to administrative agencies more generally the statute gives the secretary authority to issue rules and procedures instead of making case-by-case decisions as to the timeliness of requests for relief the majority also reads the statutory command to consider all the facts and circumstances emphasis added as forcing us to toss out the 2-year time limit because such a strict deadline makes the time that it takes a spouse to request relief into a single decisive fact or circumstance yet sec_6015 in a passage quoted but unconstrued by the majority creates discretionary authority to provide equitable relief under procedures prescribed by the secretary the question that the majority should have asked is whether setting a deadline is a procedure --if it is then we have no business holding that the secretary could not set one the first clue that the 2-year limit is a procedural requirement and not just another one of the facts to be weighed in each case is sec_6015 in that section the secretary is also told to take into account all the facts and circumstances in deciding whether it is inequitable to hold the requesting spouse jointly liable for a particular tax debt we have already held that the language of sec_6015 does not significantly differ from this parallel language in sec_6015 119_tc_306 affd 101_fedappx_34 6th cir becherer v commissioner tcmemo_2004_282 doyel v commissioner t c memo and the equitable factors we consider under sec_6015 are the same equitable factors we consider under sec_6015 alt v commissioner supra pincite that same sec_6015 imposes the 2-year deadline for electing relief sec_6015 we think this allowed the secretary to infer that deadlines for seeking relief are just part of the procedural rules a taxpayer seeking relief must follow read in this way the language in sec_6015 and f giving the secretary power to prescribe procedures is identical--except that the secretary cannot set a deadline of other than years for sec_6015 relief the silence on deadlines in sec_6015 seen in this light is what courts since chevron have construed to be an implicit delegation to the agency involved to fill the gap with its own construction treating deadlines as procedural is the general_rule in nontax administrative cases as well the seventh circuit--the court to which this case may be appealed--has already held that rules setting deadlines for seeking discretionary relief from immigration orders are procedural are the time limits valid and if so is the rule procedural and within the attorney general’s grant of authority we conclude that it is section h the regulation setting the deadline is similar to time limits imposed in the federal rules of civil procedure appellate procedure and even criminal procedure and in general the formulation of procedures is left to the discretion of the agencies with responsibility for substantive judgments 435_us_519 we grant deference to agency interpretations of the law it administers 467_us_837 478_f3d_795 7th cir see also eg 241_f3d_111 1st cir we finally note that the majority seems not to notice that the revenue_procedure that currently guides the secretary in the exercise of his discretion has seven threshold conditions--only one of which is the 2-year time limit--and a taxpayer who fails to meet any of them does not currently qualify for equitable relief if we peek into the future to see where the majority’s reasoning might take us we can’t help but conclude that at least some of these other threshold condition sec_4 will have to be invalidated as well revproc_2003_61 sec_4 2003_2_cb_296 for example denies equitable relief to any spouse who transferred assets as part of a fraudulent scheme this language matches sec_6015 ii --and the majority’ sec_4we say some because the list revproc_2003_61 sec_4 2003_2_cb_296 includes some conditions that the code itself requires eg that the requesting spouse have filed a joint_return and not be eligible for relief under sec_6015 or c reasoning would seem to bar the secretary from stopping fraudsters at the threshold just as much as it would bar him from stopping the dilatory for all these reasons we would hold that congress has not directly spoken to the precise question of whether the secretary may impose a deadline for requesting equitable relief this leaves a gap and we would therefore climb up to the second step of chevron is the 2-year limit based on a permissible construction of the statute chevron u s a inc v natural res def council inc u s pincite ii chevron step step of chevron--whether the contested regulation is a permissible construction of the statute--rests fundamentally on the reasonableness of the choice made by the agency that issued the regulation see eg 142_f3d_973 7th cir in the seventh circuit this step is also where a court will look to a provision’s legislative_history see id we lean toward reserving consideration of legislative_history and other appropriate factors until the second chevron step in the second step the court determines whether the regulation harmonizes with the language origins and purpose of the statute see also 438_f3d_739 7th cir affg 118_tc_299 the legislative_history is quite plain on this point suggesting that what congress wanted was primarily to extend relief to spouses with underpayments the original house-passed version of the expanded relief provisions now found in sec_6015 included no relief for underpayments see h conf rept pincite 1998_3_cb_747 a senate amendment would have provided limited relief in underpayment situations by making the separate liability election now in sec_6015 applicable to underpayments id pincite c b pincite the conference committee omitted this aspect of the senate amendment and instead gave the secretary broad authority in subsection f to address such situations the conference_report explained the conference agreement does not include the portion of the senate amendment that could provide relief in situations where tax was shown on a joint_return but not paid with the return the conferees intend that the secretary will consider using the grant of authority to provide equitable relief in appropriate situations to avoid the inequitable treatment of spouses in such situations id pincite c b pincite 5whether to consider legislative_history at step or step is a matter of some controversy see 376_f3d_118 n 2d cir collecting cases see also 350_f3d_100 d c cir 348_f3d_136 6th cir affg 107_tc_73 and 107_tc_116 we put it here because the seventh circuit will be reviewing our decision in this case although the conference_report also indicated that this equitable relief was not to be limited to underpayment situations the only other specific example involved a spouse that does not know and had no reason to know that funds intended for the payment of tax were instead taken by the other spouse for such other spouse’s benefit id we find nothing in this legislative_history suggesting that congress wanted the secretary to use his new discretion under subsection f to give relief to those who missed the statutory deadlines for relief under subsections b and c an ounce of history is worth more than a pound of logic on this question especially since the majority opinion does not even suggest that--quite apart from any legislative history--the 2-year regulatory deadline for requesting relief under subsection f is inherently unreasonable indeed it cites with apparent approval an identical 2-year regulatory deadline that applies to comparable requests for equitable relief from joint_and_several_liability under sec_66 where a joint_return is filed from a community_property_state and it seems to just assume 6the majority seeks to make much of differing deadlines provided in the sec_66 regulations for so-called traditional relief for which the statute has made provision since and for equitable relief which congress authorized in in the same legislation containing the sec_6015 relief provisions seeming to hold out the sec_66 regulations as a model of sorts the majority asserts that these regulations provide a deadline for equitable relief that is four times as long as the 6-month deadline for traditional relief under sec_66 majority op p the majority falls into error however by continued that a 2-year regulatory deadline under subsection f is unreasonable if it is the same as the statutory deadlines found in subsections b and c we do not share that assumption drawing a negative inference from subsection f ’s lack of the 2-year deadlines found in subsections b and c falls apart if applied to requests for relief from underpayments for which there is no statutory continued misconstruing what it simplistically mischaracterizes as a month deadline for requesting traditional relief under sec_66 the actual deadline for traditional relief under the sec_66 regulations is months before the expiration of the period of limitations on assessment including extensions against the nonrequesting spouse for the taxable_year that is the subject of the request for relief unless the examination of the requesting spouse’s return commences during that 6-month period if the examination of the requesting spouse’s return commences during that 6-month period the latest time for requesting relief i sec_30 days after the commencement of the examination sec_1 j i income_tax regs by contrast the equitable relief deadline under sec_66 is the same as the equitable relief deadline under sec_6015 ie years after the first collection activity it is not accurate to say that the equitable relief deadline is four times longer than the sec_66 traditional relief deadline or for that matter that they correlate according to any mathematical ratio indeed the traditional relief deadline would seem no more likely to fall on a date that is as the majority suggests exactly months before the equitable relief deadline than it would be to fall on a date that is after the equitable relief deadline in any event we do not understand the majority to suggest nor do we understand how it plausibly could be maintained that the secretary’s prescribing a 2-year deadline for requesting equitable relief under sec_66 made it unreasonable for the secretary to prescribe the same 2-year deadline for comparable requests for equitable relief arising under sec_6015 deadline but only a delegation of authority to the secretary holding that the secretary cannot exercise his discretion to set a common deadline isn’t a reasonable inference it’s the usurpation of the authority that congress delegated to the secretary not us we would hold that the secretary acted eminently reasonably in exercising his procedure-making authority by prescribing a deadline under subsection f that is comparable to the statutory deadlines under subsections b and c and identical to the regulatory deadline for equitable relief under sec_66 indeed considerations of administrability strongly support consistent deadlines under these various provisions spouses filing requests for relief under either sec_6015 or sec_66 use the same form_8857 request for innocent spouse relief see revproc_2003_61 sec_5 c b pincite many if not most spouses requesting relief may be unsophisticated in the tax laws and may not fully appreciate which of the various provisions of sec_6015 or sec_66 might be most likely to benefit them we doubt that most applicants seeking relief carefully parse the different categories for which they might qualify more likely they simply plead for whatever relief might be available in recognition of this reality the secretary’s form_8857 elicits information pertinent to all forms of relief under sec_6015 and sec_66 but does not require the requesting spouse to specify under which section or subsection relief is sought similarly the regulations provide that a single claim for relief will suffice for considering relief under sec_6015 b c and f sec_1_6015-1 income_tax regs having comparable deadlines for the various types of relief facilitates this sensible administrative practice the majority would confound this practice in bizarre ways and place undue pressure upon the manner in which the request for relief might be drawn up or characterized for instance the court is today invalidating the regulatory deadline for equitable relief under subsection f but approving an identical regulatory deadline for equitable relief under sec_66 the court is also holding that a request for relief deemed to arise under subsection b or c remains subject_to their 2-year statutory deadlines but may be considered under subsection f even if it misses those deadlines with the untimeliness apparently to be taken into account as part of a facts-and-circumstances analysis by contrast a request for relief deemed to arise under subsection f --for example a request involving an underpayment which cannot arise under subsection b or c --apparently would be subject_to no deadline because the majority has invalidated the regulatory 2-year deadline under subsection f although the majority states that the taxpayer’s delay in applying for relief under sec_6015 is a factor to be considered in applying ‘all the facts and circumstances’ test of sec_6015 it declines to answer the obvious followup question of whether any temporal limitation would be appropriate majority op pp consequently in the absence of any temporal limitation it is not apparent how delay in applying for subsection f relief should be identified or measured it would have been better to leave the regulation alone rather than create a tangle that will now take so much time to unravel we respectfully dissent halpern and morrison jj agree with this dissenting opinion
